Citation Nr: 1803270	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-32 366	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to higher initial evaluations for renal insufficiency or chronic kidney disease, rated as 30 percent disabling from January 25, 2007 to February 24, 2010, 60 percent disabling from February 25, 2010 to October 4, 2010, 30 percent disabling from October 5, 2010 to June 13, 2011, 80 percent disabling from June 14, 2011 to October 10, 2011, 30 percent disabling from October 11, 2011 to December 26, 2011, 60 percent disabling from December 27, 2011 to December 16, 2013, and as 80 percent disabling from December 17, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) issued a rating decision in April 2015 that assigned an 80 percent evaluation to the Veteran's renal insufficiency.


FINDING OF FACT

On September 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
G. A. WASIK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


